On Rehearing.
Blanchard, J.
The judgment appealed from decreed to plaintiff the right of possession of the premises sued for, as against defendant lessee, who alone was cited, and directed that he be placed in possession.
As to all of the other demands of plaintiff, the same were rejected.
These other demands were, to be decreed the owner of the property, and to recover rent for the land at the rate of five dollars per acre per annum from June 15th, 1895, until given possession.
In the view we take of the case as the same is now before us, we pass no opinion upon the sufficiency or insufficiency of the showing of title made by plaintiff. But even upon the hypothesis of the sufficiency of this showing, the judgment of the lower court cannot stand.
How can plaintiff, suing for the ownership of land and for possession thereof, as an accessory to such ownership ,be awarded the possession while, in the same decree, his demand of ownership is rejected *561outright? He is not entitled, to possession unless his claim of ownership be recognized, and since the judgment under consideration rejected his plea of ownership, nothing was left to predicate the decree-of possession upon.
Had the judgment, upon the assumption that plaintiff had mad© out his title, decreed him the ownership of the land so far as it could be done as against the lessee, who alone is a party defendant, and followed this up by decreeing him the right of possession as against such lessee, with reservation of the rights of the lessors and owners whose names had not been disclosed, and who were not parties to the suits, . a different case would be presented, as to which plaintiff would, at least, be on firmer ground than he now is.
Plaintiff did not appeal from the judgment rejecting his demand of ownership. Neither has he seasonably filed in this court an answer to .the appeal of defendant, praying amendment of the judgment in that respect. The only answer seasonably filed here was one praying that the judgment appealed from be so amended as to allow him the rents, claimed in his petition, and this answer concludes with the prayer that “in all other respects the judgment of the lower court be affirmed' with costs.”
We thus find plaintiff in the attitude of asking that the judgment-of the court a qua, rejecting his demand of ownership, be affirmed, and' were we to grant this prayer it must necessarily and logically carry with it the reversal of that part of the judgment decreeing him the possession.
Rejecting his claim of ownership and withdrawing the possession .awarded him by the court below, would be the loss of the case, as it now stands, entirely to him, and surely this is not what he would have us do.
It is, thus, apparent he is in no position to resist, as he has done on this rehearing, the reversal of the judgment appealed from and the¡, Tern anting of the case.
This court will, in the exercise of a sound discretion, remand a case when, in its judgment, the ends of justice require it.
We think this such a case..
Op behalf of defendant it should be remanded to enable the heirs of Bogart to be made parties defendant and contradictorily with whom plaintiff may litigate the questions herein raised.
*562On behalf of plaintiff it needs to be remanded on the grounds hereinbefore pointed out.
If the heirs of Bogart are present or legally represented in the State, they should, by supplemental petition, be made parties defend- ■ ant and cited to answer plaintiff’s demand. If they be non-residents ■of the State and.not properly represented here, then-they should he ■cited through a curator ad hoc.
If the records of the Parish of Iberville do not disclose who these heirs are and their places of residence, and do not disclose whether they are represented in the State or not, and- if represented, by whom, and plaintiff has not this information otherwise, it would be competent for him to rule defendant to declare the names and places of residence of those under whom he claims to hold, and should this proceeding fail to obtain the information necessary to make the Bogart heirs parties, then plaintiff would be in a much better position to litigate with defendant lessee the question of ownership resulting from his showing of title as determinative vel non of his right of possession as against the said lessee, than he is now.
It is, therefore, ordered that the former decree of this court remain undisturbed, costs of this appeal to be borne by plaintiff and appellee, those of the lower court to abide the final result o.f the suit.